 Case: 2:20-cv-02471-EAS-KAJ Doc #: 24 Filed: 06/26/20 Page: 1 of 2 PAGEID #: 95




                        IN THE UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO

ASHUNTE SMITH, et al.,                              )
                                                    )   CASE NO. 2:20-cv-2471
                  Plaintiffs,                       )
                                                    )
                                                    )   Judge Edmund A. Sargus, Jr.
                                                    )   Magistrate Judge Jolson
                  v.                                )
                                                    )
MIKE DEWINE, et al.,                                )
                                                    )
                   Defendants.                      )
                                                    )

                PLAINTIFFS’ MOTION TO EXTEND FILING DEADLINE

       Now comes Plaintiffs, by and through their undersigned counsel, Joseph C. Patituce, who

respectfully move this Honorable Court pursuant to Local Civil Rule 6.1 for an order continuing

the deadline to reply to Defendant’s Motion to Dismiss filed on June 26, 2020. Plaintiffs’ current

deadline is July 3, 2020 and the Court is closed.

       Wherefore, Plaintiffs pray that this Honorable Court grant their motion to extend the reply

motion deadline of July 3, 2020 to July 6, 2020.



                                                        Respectfully submitted,



                                                        By: /s/ Joseph C. Patituce______
                                                        Joseph C. Patituce (0081384)
                                                        Megan M. Patituce (0081064)
                                                        Kimberly Kendall Corral (0089866)
                                                        Patituce & Associates, LLC.
                                                        16855 Foltz Industrial Parkway
                                                        Strongsville, Ohio 44149
                                                        (440) 471-7784 (office)
                                                        (440) 398-0536 (fax)
                                                        attorney@patitucelaw.com

                                                    1
 Case: 2:20-cv-02471-EAS-KAJ Doc #: 24 Filed: 06/26/20 Page: 2 of 2 PAGEID #: 96




                                 CERTIFICATE OF SERVICE

       I hereby certify that a true copy of the foregoing Motion has been forwarded to all parties

via the clerk’s office electronic filing on the 26th day of June, 2020 and via electronic mail to:

Zachary M. Holscher, Esq.
Michael Walton, Esq.
Michael.walton@ohioattorneygeneral.gov
Zachary.holscher@ohioattorneygeneral.gov
Attorneys for Governor DeWine


Thomas E. Madden, Esq.
Thomas.madden@ohioattorneygeneral.gov
Attorney for Director Chambers-Smith


                                                               /s/ Joseph C. Patituce
                                                               Joseph C. Patituce (#0081384)
                                                               Megan M. Patituce (0081064)
                                                               Kimberly Kendall Corral (0089866)
                                                               Attorney for Plaintiff




                                                  2
